Citation Nr: 0102102	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-24 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from June 1970 to 
March 1972.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, that denied a rating in excess of 30 percent for PTSD.


REMAND

Following certification of the veteran's claims file to the 
Board, the RO received and forwarded to the Board a letter 
from the veteran's Pastor pertaining to counseling of the 
veteran.  That evidence had been requested by the RO on 
behalf of the veteran.  However, the Pastor's statement has 
not been considered by the RO, and the veteran did not waive 
initial consideration of the evidence by the RO.  See 38 
C.F.R. § 20.1304 (2000).  Hence, a remand is required.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should review the veteran's 
claim for an evaluation in excess of 30 
percent for PTSD in light of the Pastor's 
statement dated in March 2000, and any 
additional evidence associated with the 
record since the issuance of the last 
supplemental statement of the case 
(SSOC).  The RO must provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent.

2.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his representative 
must be furnished with an SSOC and be 
given an opportunity to submit written or 
other argument in response thereto, 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he has the right to submit 
additional evidence and/or argument during the appropriate 
time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



